Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Overall the claims as written are unclear and very narrative in contradiction to what all claims should be; clear and concise.

As best as Examiner can understand the Applicant is trying to claim a kit having a collection of components that can be used to modify the normal operating means of an existing tow behind spreader to allow for a mechanical, ease of operation, advantage for people with compromised physical abilities.

The application is a continuation in part of another application and assumes, in a narrative way , the parts of the parent application without positive recitation of those parent features. The “fulcrum pulley control kit cannot be assumed.

Examiner recommends the following: (a first claim that captures all of the components needed to perform the alteration)

Calm 1: A claim is made for a kit for modifying the fulcrum pulley control of an existing tow behind spreader with the purpose of providing a mechanical advantage to disabled people to allow for ease of operation:
The kit comprised of:
A 6 inch round pulley with a center groove.
A length of twine adequate for being cut to various lengths required.
A U-bolt
(the kit should include these and all other components that are needed to perform the modification. The above is just a basic example and not intended to be all inclusive)

Examiner is not sure what is clearly needed. Some of the components seem to be referring to exiting components but may be new components being added.

Examiner suggests Applicant call Examiner at 571-270-1129 and arrange an interview to help Applicant prepare more clear and concise claims: to help shorten the process of arriving at allowable subject matter.

  The following 35 USC 112 rejections are not considered complete but do illustrate the numerous issues with claims as written.

Claim Rejections - 35 USC § 112
Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-11 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.

Claim 1 recites the limitation "”the fulcrum pulley control kit" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
It should be “a fulcrum pulley control kii”.
3.	Claim 1 recites the limitation "”by the driver" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
It should be “by a driver”.
Claim 1 recites the limitation "” connects to the slide gate mechanism " in line 11.  There is insufficient antecedent basis for this limitation in the claim.
It should be “connects to a slide gate mechanism”.

The above are just quick examples of how “a lack of antecedent basis” can be applied. This occurs further in claim 1 and throughout the rest of the claims in various locations

Claim 2: It is unclear whether applicant is trying to establish a totally different kit or it is just a further modification of the first kit.
Claim also includes further instances of lack of antecedent basis

 Claim 3 includes instances of lack of antecedent basis. Further it makes unclear whether the pulley referred to is existing or part of the kit
	
Claim 4: includes instances of lack of antecedent basis. Not sure if the shaft talked about is part of the kit or is an existing component.t.

Claim 5: includes instances of lack of antecedent basis. Not sure if the components talked about are part of the kit or are existing components.

Claim 6: includes instances of lack of antecedent basis. Not sure if the components talked about are part of the kit or are existing components. Further it seems to be more instructional than adding features.

Claim 7: includes instances of lack of antecedent basis. Not sure if the components talked about are part of the kit or are existing components. Further it seems to be more instructional than adding features

. 	Claim 8: includes instances of lack of antecedent basis. Not sure if the components talked about are part of the kit or are existing components. Further it seems to be more instructional than adding features.

Claim 9: includes instances of lack of antecedent basis. Not sure if the components talked about are part of the kit or are existing components. Further it seems to be more instructional than adding features. Here is the first point that I am sure there are two kits but is not clear from claims 1 and 2 that they are different
Claim 10: includes instances of lack of antecedent basis. Not sure if the components talked about are part of the kit or are existing components. Further it seems to be more instructional than adding features.

Claim 11. Claim should be part of both kits if it I required.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Barss, whose telephone number is 571-270-1129.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN R BARSS/Examiner, Art Unit 3753